Title: To Thomas Jefferson from John P. Ingle, 24 March 1806
From: Ingle, John P.
To: Jefferson, Thomas


                        
                            Sir,
                            —
                     Washington March 24th. 1806
                        
                        I have procured for you the following assortment of Files which are subject to your further order. Mr. Dinsmore requested that they should not be sent to Montecelo. until his return from Philadelphia. but if you should wish to send them Immediately. they shall be put up.   Viz.—
                  
                     
                        
                           3 Doz 14 In flat files
                           ½ Doz Tenon saw files
                        
                        
                           1 Doz 10 In Ditto
                           
                              8/12 doz wardingDo.
                        
                        
                           1 Doz 8 In Ditto
                           ¼ Doz Smoothe flat Do.
                        
                        
                           1 Doz 14 In half round Do.
                           ¼ Doz Do. Ditto
                        
                        
                           1 Doz 10 In Ditto
                           ½ Doz Do. half round Do.
                        
                        
                           1 Doz 8 In Ditto
                           ½ Doz 5 In flat Do.
                        
                        
                           ½ Doz RattailDo.
                           ½ Doz 6 In Ditto
                        
                        
                           ½ Doz Safe Edge Do.
                           2 Quire sand Paper
                        
                        
                           1 Doz hand saw Do.
                           
                        
                     
                  
                  I am Sir Yours Respectfully—for Henry Ingle
                        
                            John P Ingle
                     
                        
                    